NEUBERGER BERMAN EQUITY FUNDS ADVISOR CLASS PLAN PURSUANT TO RULE 12b-1 SCHEDULE A The Advisor Class of the following series of Neuberger Berman Equity Funds are subject to this Plan Pursuant to 12b-1, at the fee rates specified: Series Fee (as a Percentage of Average Daily Net Assets of Advisor Class) Neuberger Berman Focus Fund 0.25% Neuberger Berman Genesis Fund 0.25% Neuberger Berman Guardian Fund 0.25% Neuberger Berman Large Cap Value Fund 0.25% Neuberger Berman Mid Cap Growth Fund 0.25% Neuberger Berman Small Cap Growth Fund 0.25% DATED: April 2, 2012
